IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-77,000




EX PARTE MARK ANTHONY FLORES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2010CR8783-W1 IN THE 226TH DISTRICT COURT
FROM BEXAR COUNTY




            Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to theft, and was
sentenced by a jury to twenty years’ imprisonment. 
            Applicant contends that he was denied the right to appeal, because despite his continued
expression of desire to appeal, notice of appeal was not timely filed. 
            The trial court has determined that Applicant was denied his right to appeal through no fault
of his own.  See Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).  We find that Applicant
is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No.
2010CR8783 from the 226th District Court of Bexar County.  Applicant is ordered returned to that
time at which he may give a written notice of appeal so that he may then, with the aid of counsel,
obtain a meaningful appeal.  Within ten days of the issuance of this opinion, the trial court shall
determine whether Applicant is indigent.  If Applicant is indigent and wishes to be represented by
counsel, the trial court shall immediately appoint an attorney to represent Applicant on direct appeal. 
All time limits shall be calculated as if the sentence had been imposed on the date on which the
mandate of this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must
take affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 
 
Delivered:  March 27, 2013
Do not publish